Case 1:20-cv-01841-MKV Document 31 Filed 05/18/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE ESTATE OF ANA MENDIETA

COLLECTION, LLC, ECF CASE
Plaintiff; 20-CV-01841 (MKV)
- against -
STIPULATION AND ORDER OF
EDWARD MERINGOLO and SOTHEBY’S, INC.,
and Y'S, INC DISMISSAL WITH PREJUDICE
Defendants. PURSUANT TO FRCP 41(a)(1)(A)(I!)

 

SOTHEBY’S, INC.,
Counter-Claimant and Third Party Plaintiff,
- against -

THE ESTATE OF ANA MENDIETA
COLLECTION, LLC,

Counterclaim Defendant, and
EDWARD MERINGOLO,

Crossclaim Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED by and between undersigned counsel for
the parties, pursuant to Rule 41(a)(1)(A}(2) of the Federal Rules of Civil Procedure (the “Rules”),
that: (i) Plaintiff and Counterclaim Defendant The Estate of Ana Mendieta Collection, LLC (the
“Estate”) and Defendant and Crossclaim Defendant Edward Meringolo (“Meringolo”) hereby
dismiss with prejudice any and all claims the Estate and Meringolo have against Defendant and
Counterclaim Plaintiff Sotheby’s, Inc. (“Sotheby’s”); (ii) Sotheby’s hereby dismisses with
prejudice its Counterclaims and Crossclaims against the Estate and Meringolo, respectively; (iii)

Sotheby’s agrees not to pursue any claims it may have for its attorneys’ fees from the Estate or
Case 1:20-cv-01841-MKV Document 31 Filed 05/18/20 Page 2 of 3

Meringolo; (iv) Sotheby’s agrees to retain possession of the photograph titled Guanaroca
(Esculturas Rupestres [First Woman Rupestrian Sculptures]) by the artist Ana Mendieta (the
“Artwork”) until either the Estate and Meringolo reach a settlement and provide Sotheby’s with
joint written instructions as to the disposition of the Artwork or the Court enters a final
nonappealable order resolving the title dispute between the Estate and Meringolo; and (v) the
Estate and Meringolo hereby release Sotheby’s from any liability for loss or damage to the Artwork
and within ten (10) days of the Court “so ordering” this Stipulation, the Estate and/or Meringolo
will provide Sotheby’s with a certificate of insurance and waiver of subrogation.

This Stipulation may be signed in counterparts, each of which shall constitute an original |
and when taken together shall constitute an original and that a facsimile or PDF of this stipulation

shall have the same force and effect as the original.

[Signature page follows]
Case 1:20-cv-01841-MKV Document 31 Filed 05/18/20 Page 3 of 3

Dated: 2020-May-15

New York, New York

OLSOFF | CAHILL | COSSU up

By:

ans WA
Aimée Scala
1285 Avenue of the Americas
Floor 37
New York, New York 10019
212-719-4400

Attorneys for Sotheby's, Inc.

THE BAYNES LAW FIRM, PLLC

THE HOFFMAN LAW FIRM
By:
Barbara Hoffman
330 West 72" Street

New York, New York 10023
212-873-6200

Attorney for The Estate of
Ana Mendieta Collection, LLC

 

14340 Route 9W
Ravena, New York 12143
§18-756-6000

Attorneys for Edward Meringolo

so

By:

ORDERED:

 

United States District Judge
